DETAILED ACTION

Status
This communication is in response to the patent application filed on January 25, 2021.  Claims 1-20 are pending and presented for examination.  Of the pending claims, Claims 1, 11 and 20 are independent claims.

The present application (App. No. 17/157,305) is being examined under the first inventor to file (FITF) provisions of the America Invents Act (AIA ) since this application was filed after March 16, 2013.

Examiner notes that U.S. Patent Application Publication No. 2022/0237648 of KALWANI et al. (hereinafter “Kalwani”) corresponds to this patent application (i.e., U.S. App. No. 17/157,305).

Priority/Benefit Claim
No claim(s) for benefit or priority exists in this application and, therefore, the effective filing date of this application is its filing date of January 25, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  During patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification” (MPEP § 2111).  In view of this standard and based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-20 are rejected as ineligible subject matter under 35 U.S.C. 101.

Step 1:  Claims 1-20 satisfy Step 1 enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Step 2A:  Claims 1-20 are rejected under § 101 because Applicant’s claimed subject matter is directed to an abstract idea without significantly more.  The rationale for this finding is that Applicant’s claims recite offering or advertising a financial benefit (e.g., reward points “multiplier”) to a user that is located near a merchant (i.e., “user is located within a threshold distance of…merchant”) as more particularly recited in the pending claims save for recited (non-abstract claim elements): a communications module; a (user) computing device; signals (i.e., communicated via the module); a notification; (only Claim 1 and corresponding dependent claims) a system comprising: a communications module; a processor coupled with the communications module; and a memory coupled to the processor and storing processor-executable instructions to configure the processor; and (only Claim 20) a non-transitory computer readable storage medium comprising computer-executable instructions to configure a processor; and each of the recited steps/processes of receiving, determining, generating, sending, identifying, assigning, updating, applying and providing.  However, providing a user with a financial offer (e.g., reward points “multiplier”) for a merchant located near the user (“user is located within a threshold distance of”), as currently recited in the pending claims and further explained below, is within a certain method of organizing human activity — (i) fundamental economic principle or practice; and/or (ii) commercial interaction (including advertising, marketing or sales activities or behaviors; business relations).  MPEP 2106.04(a)(2)(I) provides examples of “fundamental economic principles or practices” and MPEP 2106.04(a)(2)(II)(A)-(B) provides additional discussion and examples of commercial or legal interactions.  This judicial exception (i.e., abstract idea exception) is not integrated into a practical application because each claim as a whole, having the combination of additional elements beyond the judicial exception(s), does not integrate the exception into a practical application of the exception and, therefore, the pending claims are “directed to” a judicial exception under USPTO Step 2A.  More specifically, each claim as a whole does not appear to reflect the combination of additional elements as: (1) improving the functioning of a computer itself or improving another technology or technical field, (2) applying the judicial exception with, or by use of, a particular machine/manufacture that is integral to the claim, (3) effecting a transformation or reduction of a particular article to a different state or thing, or (4) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Instead, any improvement is to the underlying abstract idea of offer/advertisement generation for a particular merchant nearby the user.  SAP Am., Inc. v. InvestPic, LLC, No. 2017-2081, 2018 U.S. App. LEXIS 12590, Slip. Op. 13 (Fed. Cir. May 15, 2018) (“What is needed is an inventive concept in the non-abstract realm.”).  Although the claims require “distance” determinations (e.g., user is located within a threshold distance, etc.) and “time” determinations/adjustments, these techniques are mathematical concepts in the form of formulas, equations, and calculations which also have been determined to constitute abstract ideas. See Memorandum, "Grouping of Abstract Ideas" and cases cited in footnote 12, such as enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance (84 Fed. Reg. 50).  As noted on page 4 of the “October 2019 Update: Subject Matter Eligibility” issued by the USPTO, Examiner notes that a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.  For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation (BRI) of the claim, in light of the specification, encompasses one or more mathematical calculations.  Applicant’s additional elements, taken individually and in combination, do not appear to be integrated into a practical application since they embody mere instructions to implement the abstract idea on a computer or mere use of a computer as a tool to perform the abstract idea, do no more than generally linking the use of the abstract idea to a particular technological environment or field of use {e.g., a computer network of a user computing device (e.g., a mobile phone) and communication module (e.g., computer server), and see Applicant’s drawing “FIG. 1 [for] a schematic operation diagram illustrating an operating environment” per paragraph [0052] of U.S. Patent Application Publication No. 2022/0237648 of KALWANI et al. (“Kalwani”), which corresponds to this patent application}, and amount to no more than combining the abstract idea with insignificant extra-solution activity including each of Applicant’s recited operations of receiving, determining, sending, identifying, assigning, updating, applying and providing, as further discussed below.  For the reasons discussed above, Applicant’s pending claims are directed to an abstract idea that is not integrated into a practical application.

Step 2B:  Under Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014), Applicant’s instant claims do not recite limitations, taken individually and in combination, that are sufficient to amount to “significantly more” than the abstract idea because Applicant’s claims do not recite, as further explained in detail below, an improvement to another technology or technical field, an improvement to the functioning of a computer itself, an application with or by a particular machine, a transformation or reduction of a particular article to a different state or thing, unconventional steps confining the claim to a particular useful application, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Examiner notes that each of Claims 11-19 are drawn to a method; however, the method steps do not recite, require, or indicate implementation by a particular machine since none of limitations recited in Applicant’s method claims are performed by any computer or processing device since recited use of via a communications module encompasses a situation where the module is no more than a software module (without any computing device) that does no more than assist/help a person perform such steps/processes or thoughts when the person is using a computing device executing the software module.  Even if a computer/machine was implied, Applicant’s claim limitations taken individually and in combination would be merely instructions to implement the abstract idea on a computer and would require no more than generally linking the use of an abstract idea to a particular technological environment or field of use {e.g., a computer network of a user computing device (e.g., a mobile phone) and communication module (e.g., computer server); also see Figure 1 of Kalwani}, and having the abstract idea combined with insignificant extra-solution activity including each of Applicant’s recited operations of receiving, determining, sending, identifying, assigning, updating, applying and providing.  Examiner also notes that albeit limitations recited in the Claims 1-10 and 20 are performed by the generically-recited “a processor”, the claim limitations recited in Claims 1-10 and 20, taken individually and in combination, are merely instructions to implement the abstract idea on a computer processor and require no more than a generic computer to generally link the abstract idea to a particular technological environment or field of use {e.g., a computer network of a user computing device (e.g., a mobile phone) and communication module (e.g., computer server)}, and no more than a combination of the abstract idea with insignificant extra-solution activity including each of Applicant’s recited operations of receiving, determining, sending, identifying, assigning, updating, applying and providing.  As mentioned above, the claim elements in addition to the abstract idea arguably include: a communications module; a (user) computing device; signals (i.e., communicated via the module); a notification; (only Claim 1 and corresponding dependent claims) a system comprising: a communications module; a processor coupled with the communications module; and a memory coupled to the processor and storing processor-executable instructions to configure the processor; and (only Claim 20) a non-transitory computer readable storage medium comprising computer-executable instructions to configure a processor; and each of the recited steps/processes of receiving, determining, generating, sending, identifying, assigning, updating, applying and providing.  However, each of these components is recited at a high level of generality that taken individually and in combination perform corresponding generic computer functions of receiving, determining, sending, identifying, assigning, updating, applying and providing  — there is no indication that the combination of elements improves the functioning of a computer or improves any other technology since the additional elements taken individually and collectively merely provide conventional computer implementations known to the industry.  Furthermore, Examiner notes that none of the processes/steps recited in the pending claims taken individually and in combination impose a meaningful limit on the claim’s scope since none of recited processes/steps taken individually and in combination involve activity that amounts to more than generic computer functions/activity.  The steps/processes of receiving, determining, sending, identifying, assigning, updating, applying and providing, as currently recited individually and in combination in Applicant’s claims, are considered to be generic computer functions since they involve having the abstract idea combined with insignificant extra-solution activity, and generally linking the use of an abstract idea to a particular technological environment or field of use previously known to the industry — each of the steps of receiving encompasses a data input/loading or retrieving function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014); and see Mayo Collaborative Serv. v. Prometheus Labs., Inc., 566 U.S. __, 132 S.Ct. 1289, 101 USPQ2d 1961 (2012)}; each of the steps of identifying and determining encompasses a data recognition/inquiry function or retrieving function performed by virtually all general purpose computers {see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data recognition); each of the steps of assigning and updating encompasses a data saving or depositing function performed by virtually all general purpose computers {see Alice Corp., 134 S. Ct. at 2360; Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988 (Fed. Cir. 2014), hereinafter “Cyberfone”; and Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343, 113 U.S.P.Q.2d 1354 (Fed. Cir. 2014), hereinafter “Content Extraction”, for data storage}; and each of the steps of applying encompasses a simple accounting/financial function performed by virtually all general purpose computers {see Alice Corp., Bilski, Freddie Mac, and In re Abele}; and each of the steps of sending and providing encompasses a data output/transmittal function performed by virtually all general purpose computers {see Ultramercial, 772 F.3d at 716‐17; see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014); and see Cyberfone Systems, LLC v. CNN Interactive Group, Inc., 558 Fed. Appx. 988, 993 (Fed. Cir. 2014)}.  Employing well-known computer functions individually and in combination to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more, similar to how limiting the computer-implemented abstract idea in Flook (Parker v. Flook, 437 U.S. 584, 19 U.S.P.Q. 193 (1978)) to petrochemical and oil-refining industries was insufficient.  For the reasons discussed above, Applicant’s pending claims do not satisfy Step 2B enunciated in Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).

Consequently, based upon consideration of all of the relevant factors with respect to each claim as a whole, Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  For information regarding 35 U.S.C. 101, please see Subject Matter Eligibility (SME) guidance and instructional materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and updates regarding SME under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph(s) of AIA  35 U.S.C. 102 that form(s) the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under America Invents Act (AIA ) 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0316417 of Wang et al. (hereinafter “Wang”).

Regarding Claim 1, Wang discloses a computer server system comprising: a communications module; a processor coupled with the communications module; and a memory coupled to the processor and storing processor-executable instructions which, when executed by the processor, configure the processor to (e.g., Wang at ¶¶ [0046] and [0049]–[0052]): 
receive, via the communications module and from a computing device, a signal including location data indicating a location of a user (e.g., receiving a geographic location of a user’s mobile device — “computing devices 55, such as a smart phone” and “computing device 55 may have GPS capabilities” —Wang at ¶¶ [0016] and [0019]; and Wang at ¶ [0037]
determine, based on the location data, that the user is located within a threshold distance of a particular merchant (e.g., determining that the user’s mobile device is located within a certain distance from a merchant —Wang at ¶ [0037]; and “location data matches” —Wang at ¶ [0042]); 
generate a notification indicating a particular multiplier for the particular merchant (e.g., “send notifications to the user… notify…user of rewards points bonuses for specific types of purchases….  bonus rewards points multiplier may apply to specific merchants” —Wang at ¶ [0033]; “encourage making transactions in those categories by offering higher bonus rewards points multipliers” —Wang at ¶ [0037]; “notification reflecting the identified bonus reward points multiplier offer to the user” —Wang at ¶ [0034]; “notify the user of the bonus rewards multiplier” —Wang at ¶ [0039]; and Wang at ¶ [0037]); and 
send, via the communications module and to the computing device, a signal causing the computing device to display the notification, the notification including an option to accept the particular multiplier for the particular merchant (e.g., “send notifications to the user… notify…user of rewards points bonuses for specific types of purchases” —Wang at ¶ [0033]; “send a notification to the user…informing the user of the new bonus offer” —Wang at ¶ [0034]; “encourage making transactions in those categories by offering higher bonus rewards points multipliers” —Wang at ¶ [0037]; “notification reflecting the identified bonus reward points multiplier offer to the user” —Wang at ¶ [0034]; “notify the user of the bonus rewards multiplier” —Wang at ¶ [0039]; “award rewards points based on the applicable multiplier” and “display to the user…accumulated reward points that a user has earned for purchases made…” —Wang at ¶¶ [0042] and [0032], respectively; and Wang at ¶¶ [0035], [0037], [0040] and [0042]).

Regarding Claim 2, Wang discloses the system of claim 1, wherein the processor-executable instructions, when executed by the processor, further configure the processor to: prior to generating the notification, determining, based on the location data, that the user has been located within the threshold distance of the particular merchant a predefined number of times within a time period (e.g., “specified time duration… time period ends or the location no longer matches the indicated location” —Wang at ¶ [0036]; “If the time and location data matches…determine if the transaction falls into a bonus transaction category” —Wang at ¶ [0042]; “informing the user of the new bonus offer” —Wang at ¶ [0034]; and Wang at ¶ [0037]).

Regarding Claim 3, Wang discloses the system of claim 1, wherein the processor-executable instructions, when executed by the processor, further configure the processor to: identify a category associated with the particular merchant; and prior to generating the notification, determining, based on the location data, that the user has been located within the threshold distance of one or more merchants associated with the identified category a predefined number of times within a time period, the notification indicating the particular multiplier for the identified category (e.g., “determine if the transaction falls into a bonus transaction category…. award rewards points based on the applicable multiplier for the transaction category” —Wang at ¶ [0042]; “certain transaction categories, such as restaurants, hotel or other lodging, taxi cab or other driver services, etc.” —Wang at ¶ [0044]; “If the time and location data matches…determine if the transaction falls into a bonus transaction category” —Wang at ¶ [0042]; “Based on the determination that the merchant category indicated by the merchant category information matches the at least one eligible merchant category, determining…a new rewards points amount by applying the bonus multiplier…” —Wang at ¶ [0004]; Wang at ¶ [0037]; “send notifications to the user… notify…user of rewards points bonuses for specific types of purchases…. bonus rewards points multiplier may apply to specific merchants” —Wang at ¶ [0033]; “encourage making transactions in those categories by offering higher bonus rewards points multipliers” —Wang at ¶ [0037]; “notification reflecting the identified bonus reward points multiplier offer to the user” —Wang at ¶ [0034]; and “notify the user of the bonus rewards multiplier” —Wang at ¶ [0039]).

Regarding Claim 4, Wang discloses the system of claim 1, wherein the notification indicating the particular multiplier for the particular merchant includes an option to adjust the particular multiplier for the particular merchant (e.g., “informing the user of the new bonus offer” —Wang at ¶ [0034]; “modify the values of the bonus reward multipliers” —Wang at ¶ [0034]; “increase or decrease the value of the bonus rewards points multiplier” —Wang at ¶ [0034]; “… offering higher bonus rewards points multipliers” —Wang at ¶ [0037]; “new bonus multiplier information being indicative of the new bonus multiplier and including at least one eligible merchant category” —Claim 18 of Wang ; Wang at ¶¶ [0035], [0037], [0040] and [0042]; “bonus rewards points multiplier may apply to specific merchants” —Wang at ¶ [0033]; “notification reflecting the identified bonus reward points multiplier offer to the user” —Wang at ¶ [0034]; and “notify the user of the bonus rewards multiplier” —Wang at ¶ [0039]).

Regarding Claim 5, Wang discloses the system of claim 4, wherein the notification indicating the particular multiplier for the particular merchant includes an option to adjust a time period for the particular multiplier for the particular merchant (e.g., “informing the user of the new bonus offer” —Wang at ¶ [0034]; “a specified time period (e.g., April)…offer bonus reward points for particular categories of purchases made…during the indicated time duration” —Wang at ¶ [0033]; “incentive to make transactions…during the indicated time period” —Wang at ¶ [0035]; “specified time duration… time duration criteria…. once time period ends…revert to a different…card” —Wang at ¶ [0036]; “If the time and location data matches…determine if the transaction falls into a bonus transaction category” —Wang at ¶ [0042]; Wang at ¶¶ [0033]–[0034] and [0037]; and “notify the user of the bonus rewards multiplier” —Wang at ¶ [0039]).

Regarding Claim 6, Wang discloses the system of claim 1, wherein the processor-executable instructions, when executed by the processor, further configure the processor to: identify a category associated with the particular merchant, the notification indicating the particular multiplier for the particular merchant including an option to accept the identified category for the particular multiplier (e.g., “bonus transaction category…. award rewards points based on the applicable multiplier for the transaction category” —Wang at ¶ [0042]; “certain transaction categories, such as restaurants, hotel or other lodging, taxi cab or other driver services, etc.” —Wang at ¶ [0044]; “determine if the transaction falls into a bonus transaction category” —Wang at ¶ [0042]; “Based on the determination that the merchant category indicated by the merchant category information matches the at least one eligible merchant category, determining…a new rewards points amount by applying the bonus multiplier…” —Wang at ¶ [0004]; Wang at ¶¶ [0035], [0037], [0040] and [0042]; “rewards points bonuses for specific types of purchases…. bonus rewards points multiplier may apply to specific merchants” —Wang at ¶ [0033]; “encourage making transactions in those categories by offering higher bonus rewards points multipliers” —Wang at ¶ [0037]; “notification reflecting the identified bonus reward points multiplier offer to the user” —Wang at ¶ [0034]; and “notify the user of the bonus rewards multiplier” —Wang at ¶ [0039]).

Regarding Claim 7, Wang discloses the system of claim 1, wherein the processor-executable instructions, when executed by the processor, further configure the processor to: receive, via the communications module and from the computing device, a signal indicating selection of the selectable option to accept the particular multiplier for the particular merchant (e.g., “send notifications to the user… notify…user of rewards points bonuses for specific types of purchases” —Wang at ¶ [0033]; “send a notification to the user…informing the user of the new bonus offer” —Wang at ¶ [0034]; “encourage making transactions in those categories by offering higher bonus rewards points multipliers” —Wang at ¶ [0037]; “notification reflecting the identified bonus reward points multiplier offer to the user” —Wang at ¶ [0034]; “notify the user of the bonus rewards multiplier” —Wang at ¶ [0039]; “award rewards points based on the applicable multiplier” and “display to the user…accumulated reward points that a user has earned for purchases made…” —Wang at ¶¶ [0042] and [0032], respectively; and Wang at ¶¶ [0035], [0037], [0040] and [0042]); analyze data records associated with an account of the user to identify one or more data records associated with the particular merchant (e.g., Wang at ¶¶ [0022], [0025], [0031], [0037] and [0043]); assign a value to the identified one or more data records (e.g., Wang at ¶¶ [0022], [0025], [0031], [0037] and [0043]); and update a value account of the user based on the assigned values (e.g., Wang at ¶¶ [0032] and [0043]).

Regarding Claim 8, Wang discloses the system of claim 1, wherein the processor-executable instructions, when executed by the processor, further configure the processor to: receive, via the communications module and from the computing device, a signal indicating selection of the selectable option to accept the particular multiplier for the particular merchant (e.g., “notify…user of rewards points bonuses for specific types of purchases” —Wang at ¶ [0033]; “informing the user of the new bonus offer” —Wang at ¶ [0034]; “encourage making transactions in those categories by offering higher bonus rewards points multipliers” —Wang at ¶ [0037]; “notify the user of the bonus rewards multiplier” —Wang at ¶ [0039]; “award rewards points based on the applicable multiplier” and “display to the user…accumulated reward points that a user has earned for purchases made…” —Wang at ¶¶ [0042] and [0032], respectively; and Wang at ¶¶ [0034]–[0035], [0037], [0040] and [0042]); and responsive to receiving the signal indicating selection of the selectable option to accept the particular multiplier for the particular merchant, apply an input/output modifier to an account of the particular merchant (e.g., Wang at ¶¶ [0022], [0025], [0031], [0037] and [0043]).

Regarding Claim 9, Wang discloses the system of claim 1, wherein the notification includes a selectable option to select the particular merchant as a tenant merchant for a particular category, and the processor-executable instructions, when executed by the processor, further configure the processor to: 
receive, via the communications module and from the computing device, a signal indicating selection of the selectable option to select the particular merchant as the tenant merchant for the particular category (e.g., “send notifications to the user… notify…user of rewards points bonuses for specific types of purchases” —Wang at ¶ [0033]; “send a notification to the user…informing the user of the new bonus offer” —Wang at ¶ [0034]; “encourage making transactions in those categories by offering higher bonus rewards points multipliers” —Wang at ¶ [0037]; “notification reflecting the identified bonus reward points multiplier offer to the user” —Wang at ¶ [0034]; “notify the user of the bonus rewards multiplier” —Wang at ¶ [0039]; “award rewards points based on the applicable multiplier” and “display to the user…accumulated reward points that a user has earned for purchases made…” —Wang at ¶¶ [0042] and [0032], respectively; and Wang at ¶¶ [0035], [0037], [0040] and [0042]);
analyze data records associated with an account of the user to identify one or more data records associated with the particular category (e.g., “determine if the transaction falls into a bonus transaction category…. award rewards points based on the applicable multiplier for the transaction category” —Wang at ¶ [0042]; “certain transaction categories, such as restaurants, hotel or other lodging, taxi cab or other driver services, etc.” —Wang at ¶ [0044]; “determine if the transaction falls into a bonus transaction category” —Wang at ¶ [0042]; “Based on the determination that the merchant category indicated by the merchant category information matches the at least one eligible merchant category, determining…a new rewards points amount by applying the bonus multiplier…” —Wang at ¶ [0004]; Wang at ¶ [0037]; “send notifications to the user… notify…user of rewards points bonuses for specific types of purchases” —Wang at ¶ [0033]; “encourage making transactions in those categories by offering higher bonus rewards points multipliers” —Wang at ¶ [0037]; “notification reflecting the identified bonus reward points multiplier offer to the user” —Wang at ¶ [0034]; and “notify the user of the bonus rewards multiplier” —Wang at ¶ [0039]);
assign a value to data records associated with the tenant merchant based on the particular multiplier and assign a zero value to data records associated with the particular category that are not associated with the tenant merchant (e.g., Wang at ¶¶ [0022], [0025], [0031], [0037] and [0043]); and 
update a value account of the user based on the assigned values (e.g., Wang at ¶¶ [0032] and [0043]).

Regarding Claim 10, Wang discloses the system of claim 1, wherein the processor-executable instructions, when executed by the processor, further configure the processor to: 
receive, via the communications module and from the computing device, a signal indicating selection of the selectable option to accept the particular multiplier for the particular merchant (e.g., “send notifications to the user… notify…user of rewards points bonuses for specific types of purchases” —Wang at ¶ [0033]; “send a notification to the user…informing the user of the new bonus offer” —Wang at ¶ [0034]; “encourage making transactions in those categories by offering higher bonus rewards points multipliers” —Wang at ¶ [0037]; “notification reflecting the identified bonus reward points multiplier offer to the user” —Wang at ¶ [0034]; “notify the user of the bonus rewards multiplier” —Wang at ¶ [0039]; “award rewards points based on the applicable multiplier” and “display to the user…accumulated reward points that a user has earned for purchases made…” —Wang at ¶¶ [0042] and [0032], respectively; and Wang at ¶¶ [0035], [0037], [0040] and [0042]); and 
provide, via the communications module and to the computing device, a signal including an interface, the interface including information identifying the particular merchant and the particular multiplier for the particular merchant, the interface including and one or more additional categories selectable by the user, each additional category associated with a particular multiplier (e.g., “certain transaction categories, such as restaurants, hotel or other lodging, taxi cab or other driver services, etc.” —Wang at ¶ [0044]; “transaction falls into a bonus transaction category” —Wang at ¶ [0042]; “the merchant category indicated by the merchant category information matches the at least one eligible merchant category, determining…a new rewards points amount by applying the bonus multiplier…” —Wang at ¶ [0004]; “rewards points bonuses for specific types of purchases…. bonus rewards points multiplier may apply to specific merchants” —Wang at ¶ [0033]; “making transactions in those categories by offering higher bonus rewards points multipliers” —Wang at ¶ [0037]; “notify the user of the bonus rewards multiplier” —Wang at ¶ [0039]; “award rewards points based on the applicable multiplier” and “display to the user…accumulated reward points that a user has earned for purchases made…” —Wang at ¶¶ [0042] and [0032], respectively; and Wang at ¶¶ [0034]–[0035], [0037], [0040] and [0042]).

Regarding Claim 11, Wang discloses respective method processes/steps as recited in Claim 1, and, therefore, Claim 11 is rejected on the same basis(es) as applied above with respect to Claim 1. 

Claims 12-19 recite substantially similar subject matter to that of respective Claims 2-9 and, therefore, Claims 12-19 are rejected on the same basis(es) as Claims 2-9, respectively.

Regarding Claim 20, Wang discloses a non-transitory computer readable storage medium comprising computer-executable instructions which, when executed, configure a processor (e.g., Wang at ¶¶ [0046] and [0049]–[0052]) to perform respective processes/steps as recited in Claim 1, and, therefore, Claim 20 is rejected on the same basis(es) as applied above with respect to Claim 1.


Conclusion
The following references are considered pertinent to Applicant's disclosure, and are being made of record albeit the references are not relied upon as a basis for rejection in this Office action:
U.S. Patent No. 11,423,395 issued to Kurani et al. (hereinafter “Kurani”) for “activate a reward points multiplier based on the determination that the mobile device is at the merchant location and the determination that the merchant is participating in a multiplier promotion” —Claim 7 of Kurani.1
U.S. Patent Application Publication No. 2021/0224800 of Bloy et al. (hereinafter “Bloy”) for “accelerators (e.g., earn rates, multipliers) associated with…customer information, and MCC codes…. accelerators that are specific to a customer…. the selection of one or more accelerators may be based on…a customer's personal selection (e.g., select two categories of merchants for which the same or different accelerators may be applied), type of category of merchant, type of category of transaction, one or more promotions, or the like.” —Bloy at ¶ [0027].
U.S. Patent Application Publication No. 2020/0134654 of Richard Postrel et al. (hereinafter “Postrel”) for “system may use the customer location tracking information to award points and/or coupons for products sold in an area of the store that was not visited by the consumer (e.g. “Mr. Smith, we see that you have not visited our gift card aisle—we would like to give you a $1 coupon (or double reward points) for you to make a purchase of an item from that aisle.”) This incentive will help drive shoppers to parts of a store that may otherwise suffer from low amounts of traffic.” —Postrel at ¶ [0051].
U.S. Patent Application Publication No. 2018/0165704 of Mullen et al. (hereinafter “Mullen ‘704”) for “rewards computing system 404 may also vary the number of bonus points awarded on a given transaction, for example by using rewards points multiples to incentivize certain transactions. For example, rewards computing system 404 may double the number of rewards points a consumer receives for a set amount of time, such as a week, if the consumer refers a friend…. rewards multiples can apply to specific merchants, e.g., rewards earned as other incentive structures, may be implemented by rewards computing system 404” —Mullen ‘704 at ¶ [0078].
U.S. Patent Application Publication No. 2015/0149272 of Salmon et al. (hereinafter “Salmon”) for “provide the benefit of the merchant add-on offer via adjusting the conversion rate (745). For example, to double the value of the loyalty currency redeemed from the reward account (725), the sponsor processor (726) may specify a conversion rate (724) that is twice the average conversion rate” —Salmon at ¶ [0242]; and “offers are based on the point-of-service to offeree distance to allow the user (101) to obtain in-person services…. the offers are selected based on…the distance between the user (101) and the merchant” and “U.S. Pat. App. Pub. No. 2009/0076896, entitled "Merchant Supplied Offer to a Consumer within a Predetermined Distance" —Salmon at ¶ [0302].
U.S. Patent Application Publication No. 2012/0271705 of Richard Postrel (hereinafter “Postrel”) for “…issuers and/or merchants may assign different redemption values to their reward points, and the user may request to find merchants that will redeem his points for the greatest value in proximity to his location. This would be part of the request submitted by the user via his device to the exchange computer. Merchants may make offers to redeem points at multiples of their normal value, such that a user would get double the normal redemption value for certain reward points, or triple the normal redemption value for certain other reward points, etc. These reward value multipliers may be time-constrained (e.g. only for certain days or times of day), or location-constrained (e.g. only in certain regions), or customer-constrained (e.g. only for customers matching a specified profile such as a financial profile), etc.” —Postrel at ¶ [0351].
U.S. Patent Application Publication No. 2012/0254038 of Jeffrey Mullen (hereinafter “Mullen ‘038”) for “Thresholds may be provided by the third party service provider such that the reward may be purchased if the purchase is made at…a particular merchant location, on a particular date, and/or a particular amount is spent on the purchase. For example, an airline may provide a user with a particular number of airline miles based on the amount of purchase and the airline may double those miles for an additional cost of $1. As per another example, an airline may provide a user with a particular amount of miles (e.g., 100) for $1 whenever a purchase is made with a payment card and, for example, an associated feature is selected for that purchase….”—Mullen ‘038 at ¶ [0006].
U.S. Patent Application Publication No. 2009/0150218 of Brunner et al. (hereinafter “Brunner”) for “notice of a promotional offer may include an offer to issue the consumer an incentive or loyalty points, if the consumer chooses to accept the promotional offer. For example, a promotional offer from a restaurant may include an offer to double the number of membership rewards if the consumer accepts the offer within twenty-four hours. Accordingly, a promotional offer may include an offer to increase to point-to-currency ratio on rewards that are redeemed for the offer. For example, a sporting goods store may offer to double the value of a consumer's membership rewards toward a purchase of a particular tennis racket.” —Brunner at ¶ [0033].
U.S. Patent Application Publication No. 2004/0193489 of Boyd et al. (hereinafter “Boyd”) for “Points could be awarded as a multiplier (i.e., ‘Click here to double your points’)” —Boyd at ¶ [0158].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mathew Syrowik whose telephone number is 313-446-4862.  The examiner can normally be reached on Monday through Thursday 7:30 AM to 6:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 517-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information of published applications may be obtained from either Private PAIR or Public PAIR.  Status information of unpublished applications is only available through Private PAIR.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mathew R. Syrowik/Primary Examiner, Art Unit 3682